In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Kramer, J.), dated June 27, 2006, as granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the plaintiff’s contention, the Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint. The defendants demonstrated their entitlement to judgment as a matter of law by establishing that they had no duty to clear snow and ice from the subject unpaved path where the plaintiff allegedly fell (see Rosenbloom v City of New York, 254 AD2d 474, 475 [1998]; see also Corbisiero v Hecht, *52217 AD3d 396 [2005]; Wesolowski v Wesolowski, 306 AD2d 402 [2003]). In opposition, the plaintiff failed to raise a triable issue of fact. Schmidt, J.P., Rivera, Angiolillo and Balkin, JJ., concur.